Citation Nr: 1519295	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for Meniere's disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1972 to October 1975 and September 1980 to January 1983.  He also had additional reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was previously remanded by the Board in March 2014 for additional development.  Jurisdiction is currently with the Louisville, Kentucky RO.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains additional VA medical records.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in July 2014.  That examiner opined that the Veteran's Meniere's disease was less likely than not incurred in or caused by service as service treatment records did not confirm an incident of acoustic trauma and the Veteran's symptoms of vertigo did not arise until many years after service.  However, review of the Veteran's service treatment records indicate that a Report of Medical History record dated January 1983, noted a gradual onset of hearing loss and that the Veteran was at a missile site.  A new VA examination should therefore be obtained that discusses all of the relevant facts of record in regard to the Veteran's possible noise exposure, to include this notation regarding exposure to a missile site.

The Board also notes that the Veteran has alleged that medical records from the late 1970s and early 1980s were lost at the VA Medical Center in Pittsburgh, Pennsylvania.  The Board finds that the AOJ should send the Veteran a letter and attempt to clarify whether the Veteran is referring to his service treatment records or VA medical records.  An attempt to obtain such records should then be made and documented in the claims file.  If such records are indeed lost, the AOJ should notify the Veteran and attach a memorandum of unavailability to the claims file.

Finally, the Board notes that it appears the Veteran may be receiving Social Security Administration (SSA) benefits.  The AOJ should therefore, attempt to obtain these records and associate them with the claims file.  An April 2012 VA medical record notes that the Veteran reported receiving SSA benefits for his posttraumatic stress disorder.  However, as it is unclear what the exact nature of the benefits are and claims file also raises the possibility that Meniere's disease may interfere with daily activities.  As such, these records should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Meniere's disease.  The AOJ should specifically request that the Veteran clarify whether he believes that medical records are missing from his service treatment records or from a VA Medical Center for the period of the late 1970s to the early 1980s.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.   If the Veteran's medical records from the 1970s and 1980s are indeed missing, notice should be sent to the Veteran and a memorandum of unavailability should be attached to the claims file.

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  The AOJ should attempt to determine whether or not the Veteran has applied for SSA benefits.  If so, the AOJ should obtain a copy of the records upon which the SSA decision regarding disability benefits was based, as well as a copy of the SSA decision(s) granting or denying benefits and associate these documents with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any Meniere's disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that in a January 1983 Report of Medical History in the Veteran's service treatment records, a doctor reported gradual onset of hearing loss and that the Veteran was at a missile site.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has Meniere's disease that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's Meniere's disease is caused or otherwise related to his service-connected hearing loss and/or tinnitus. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




